2015 IL 117021



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 117021)

         STEVEN A. SKAPERDAS et al., Appellees, v. COUNTRY CASUALTY
                    INSURANCE COMPANY et al., Appellants.



                               Opinion filed March 19, 2015.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       In this case, we consider whether an insurance company’s agent has a duty to
     exercise ordinary care and skill in procuring the specific insurance coverage
     requested by his customer. The appellate court held section 2-2201 of the Code of
     Civil Procedure (Code) (735 ILCS 5/2-2201 (West 2010)), imposes a duty on an
     insurance agent to act with ordinary care under the circumstances presented in this
     case. For the following reasons, we affirm the appellate court’s judgment.
¶2                                   I. BACKGROUND

¶3      In 2006, Country Casualty Insurance Company, through its agent Tom
     Lessaris, issued an automobile insurance policy to Steven A. Skaperdas.
     Skaperdas’s fiancée, Valerie R. Day, was subsequently involved in an accident
     while driving one of his vehicles. Country Casualty covered the loss but required
     Skaperdas to change his policy to include Day as an additional driver.

¶4       Skaperdas met with Lessaris to request coverage for Day under the insurance
     policy. Lessaris prepared the policy, but identified only Skaperdas as a named
     insured. Day was not included as a named insured under the policy. The
     declarations page for the policy, however, identified the driver as a “female,
     30-64.”

¶5       Following issuance of the policy, Day’s minor son, Jonathon Jackson, was
     struck by a vehicle while riding his bicycle and seriously injured. The driver’s
     automobile insurance policy limit of $25,000 was insufficient to cover Jackson’s
     medical expenses. Plaintiffs, therefore, made a demand for underinsured motorist
     coverage under the Country Casualty policy. Country Casualty denied the claim on
     the ground that neither Day nor Jackson was listed as a named insured on the
     policy.

¶6       Skaperdas and Day, on behalf of herself and as representative of Jackson, filed
     a complaint alleging in count I that Lessaris was negligent in failing to procure the
     insurance coverage requested by Skaperdas. Plaintiffs alleged Lessaris breached
     his duty to exercise ordinary care and skill in renewing, procuring, binding, and
     placing the requested insurance coverage as required by section 2-2201 of the Code
     (735 ILCS 5/2-2201 (West 2010)). In count II, plaintiffs alleged Country Casualty
     was responsible for the acts or omissions of its agent under the doctrine of
     respondeat superior. In count III, plaintiffs alleged a claim for reformation of
     contract to include Day as an additional named insured, and in count IV they sought
     a declaration of insurance coverage.

¶7       Lessaris moved to dismiss the negligence claim under section 2-619 of the
     Code. 735 ILCS 5/2-619 (West 2010). Lessaris claimed he did not owe plaintiffs a
     duty of care in procuring the requested insurance coverage. Country Casualty also
     filed a section 2-619 motion to dismiss the claim based on respondeat superior,
     asserting that it was not liable for the alleged negligence of Lessaris because he did
     not owe plaintiffs a duty.
                                             -2-
¶8         The circuit court of Champaign County granted the motions to dismiss counts I
       and II of the complaint. The trial court also found no just reason for delaying appeal
       of the dismissal of those counts. Accordingly, the trial court allowed Lessaris’s and
       plaintiffs’ motions for a Supreme Court Rule 304(a) finding. Ill. S. Ct. R. 304(a)
       (eff. Feb. 26, 2010).

¶9         The appellate court held that a plain reading of section 2-2201 together with the
       definition of “insurance producer” in section 500-10 of the Illinois Insurance Code
       (Insurance Code) (215 ILCS 5/500-10 (West 2010)), established that “any person
       required to be licensed to sell, solicit, or negotiate insurance has a duty to exercise
       ordinary care in procuring insurance.” 2013 IL App (4th) 120986, ¶ 23.
       Accordingly, the appellate court concluded that as an insurance producer, Lessaris
       owed plaintiffs a duty of care in procuring insurance coverage for them. The
       appellate court, therefore, reversed the trial court’s dismissal of counts I and II of
       plaintiffs’ complaint and remanded for further proceedings. 2013 IL App (4th)
120986, ¶¶ 23, 24.

¶ 10       We allowed Lessaris’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2013). We also allowed the Illinois Insurance Association to file an amicus curiae
       brief. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).



¶ 11                                      II. ANALYSIS

¶ 12       On appeal to this court, Lessaris contends that section 2-2201 does not impose a
       duty of ordinary care on a “captive insurance agent” to procure a specific type or
       amount of coverage for a client. A captive agent of an insurance company owes a
       duty to the company, not to the insured. Lessaris argues that only insurance brokers
       owe a fiduciary duty to an insured by virtue of being employed by the insured, and
       section 2-2201 is intended to limit the liability of insurance brokers in a fiduciary
       relationship. Thus, according to Lessaris, the statute applies only to insurance
       brokers. Lessaris contends the statute is not intended to create a new duty for
       captive agents to insureds. Accordingly, as a captive agent of Country Casualty, he
       owed no duty to plaintiffs.

¶ 13       Country Casualty adopts Lessaris’s argument that he did not owe a duty to
       plaintiffs. Country Casualty maintains that it cannot be held liable to plaintiffs for
       the alleged negligence of its agent when its agent did not owe a duty to plaintiffs.

                                                -3-
¶ 14       Plaintiffs’ amended complaint was dismissed under section 2-619 of the Code
       (735 ILCS 5/2-619 (West 2010)). A section 2-619 motion to dismiss admits the
       legal sufficiency of the complaint but asserts an affirmative defense or other matter
       defeating the plaintiff’s claim. Patrick Engineering, Inc. v. City of Naperville, 2012
IL 113148, ¶ 31. The circuit court’s dismissal of a complaint under section 2-619 is
       reviewed de novo. DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006).

¶ 15       The issue of whether section 2-2201 imposes a duty of ordinary care in these
       circumstances presents a question of statutory construction. The construction of a
       statute is also reviewed de novo. Nelson v. Kendall County, 2014 IL 116303, ¶ 22.
       When construing a statute, the primary objective is to ascertain and give effect to
       the legislature’s intent, best indicated by the plain and ordinary language of the
       statute. Hartney Fuel Oil Co. v. Hamer, 2013 IL 115130, ¶ 25. Undefined terms in
       the statute must be given their ordinary and popularly understood meaning.
       Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212, ¶ 12. In
       interpreting a statute, no part should be rendered meaningless or superfluous.
       Hartney Fuel Oil Co., 2013 IL 115130, ¶ 25. Courts may not depart from the plain
       language of a statute by reading into it exceptions, conditions, or limitations that the
       legislature did not express. In re N.C., 2014 IL 116532, ¶ 50.

¶ 16       If the language of a statute is clear and unambiguous, it should be applied as
       written without resort to extrinsic aids of construction. Poris v. Lake Holiday
       Property Owners Ass’n, 2013 IL 113907, ¶ 47. When statutory language is
       ambiguous, however, courts may consider extrinsic aids of construction to discern
       the legislature’s intent. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 13.
       A statute is ambiguous if it is subject to more than one reasonable interpretation.
       Nowak, 2011 IL 111838, ¶ 11.

¶ 17      Section 2-2201 of the Code provides, in pertinent part:

          “Ordinary care; civil liability.

              (a) An insurance producer, registered firm, and limited insurance
          representative shall exercise ordinary care and skill in renewing, procuring,
          binding, or placing the coverage requested by the insured or proposed insured.

              (b) No cause of action brought by any person or entity against any insurance
          producer, registered firm, or limited insurance representative concerning the
          sale, placement, procurement, renewal, binding, cancellation of, or failure to

                                                -4-
          procure any policy of insurance shall subject the insurance producer, registered
          firm, or limited insurance representative to civil liability under standards
          governing the conduct of a fiduciary or a fiduciary relationship except when the
          conduct upon which the cause of action is based involves the wrongful
          retention or misappropriation by the insurance producer, registered firm, or
          limited insurance representative of any money that was received as premiums,
          as a premium deposit, or as payment of a claim.

              ***

              (d) While limiting the scope of liability of an insurance producer, registered
          firm, or limited insurance representative under standards governing the conduct
          of a fiduciary or a fiduciary relationship, the provisions of this Section do not
          limit or release an insurance producer, registered firm, or limited insurance
          representative from liability for negligence concerning the sale, placement,
          procurement, renewal, binding, cancellation of, or failure to procure any policy
          of insurance.” 735 ILCS 5/2-2201(a), (b), (d) (West 2010).

¶ 18       This case turns on whether Lessaris, as an agent of Country Casualty, is an
       “insurance producer” within the meaning of section 2-2201. The term “insurance
       producer” is not defined in section 2-2201, and this court has not previously
       construed that term. While this court has held it is appropriate to refer to a
       dictionary to ascertain the meaning of otherwise undefined words or phrases (Lacey
       v. Village of Palatine, 232 Ill. 2d 349, 363 (2009)), the parties have not identified,
       and we have not found, a dictionary definition of the term “insurance producer.”

¶ 19       This court has observed that insurance law distinguishes between an agent and
       a broker, stating:

               “ ‘A broker is an individual who procures insurance and acts as a
          middleman between the insured and the insurer, who solicits insurance business
          from the public under no employment from any special company and who,
          having secured an order, places the insurance with the company selected by the
          insured, or in the absence of any selection by the insured, with a company he
          selects himself. [Citation.] An agent is an individual who has a fixed and
          permanent relation to the companies he represents and who has certain duties
          and allegiances to such companies.’ ” Zannini v. Reliance Insurance Co. of
          Illinois, Inc., 147 Ill. 2d 437, 451 (1992) (quoting Krause v. Pekin Life
          Insurance Co., 194 Ill. App. 3d 798, 804-05 (1990)).
                                               -5-
       We have not, however, addressed whether insurance agents or brokers, or both,
       may be classified as “insurance producers.”

¶ 20       We note that Black’s Law Dictionary includes the term “producer” in the
       definition of both an “insurance agent” and an “insurance broker.” “Insurance
       agent” is defined as “[a] person authorized by an insurance company to sell its
       insurance policies. — Also termed producer; (in property insurance) recording
       agent; record agent.” Black’s Law Dictionary 876 (9th ed. 2009). “Insurance
       broker” is defined as “[a] person who, for compensation, brings about or negotiates
       contracts of insurance as an agent for someone else, but not as an officer, salaried
       employee, or licensed agent of an insurance company. The broker acts as an
       intermediary between the insured and the insurer. — Also termed producer.”
       Black’s Law Dictionary 220 (9th ed. 2009). Thus, according to Black’s Law
       Dictionary, both an insurance agent and an insurance broker may be classified as a
       “producer.”

¶ 21       Defendants argue, however, that Illinois common law has defined “insurance
       producer” as an “insurance broker.” Defendants cite United General Title
       Insurance Co. v. AmeriTitle, Inc., 365 Ill. App. 3d 142, 152 (2006), overruled on
       other grounds by Travelers Casualty & Surety Co. v. Bowman, 229 Ill. 2d 461
       (2008), for the statement that “[i]n Illinois, ‘insurance producer’ is used
       synonymously with the term ‘insurance broker.’ ” United General did not,
       however, construe the term “insurance producer” within the context of section
       2-2201. Additionally, United General did not state that the definition of “insurance
       producer” is limited to insurance brokers and excludes insurance agents. While our
       appellate court has used the terms “broker” and “producer” interchangeably and
       has held section 2-2201 imposes a statutory duty on insurance brokers (see Garrick
       v. Mesirow Financial Holdings, Inc., 2013 IL App (1st) 122228, ¶¶ 31, 35), we
       have not found any express holding that insurance agents cannot also be included
       within the term “insurance producer.”

¶ 22       Defendants also argue that subsections (b) and (d) of section 2-2201 will be
       rendered meaningless if captive agents are included within the definition of
       “insurance producer.” Defendants contend that subsections (b) and (d) indicate the
       statute’s purpose is to limit the liability of insurance salespeople in a fiduciary
       relationship with the insured. Under Illinois law, only insurance brokers owe the
       insured a fiduciary duty. See Zannini, 147 Ill. 2d at 451; Moore v. Johnson County
       Farm Bureau, 343 Ill. App. 3d 581, 585 (2003). Defendants, therefore, conclude
                                              -6-
       that the plain language of the statute indicates the term “insurance producer” is
       limited to insurance brokers.

¶ 23       Contrary to defendants’ argument, construing “insurance producer” to include
       both captive agents and brokers does not render subsections (b) and (d)
       meaningless or superfluous. The statute accomplishes the purpose of limiting an
       insurance broker’s liability for breach of a fiduciary duty regardless of whether
       captive agents are also included as insurance producers.

¶ 24       Further, the overall purpose of section 2-2201 is not restricted to limiting the
       fiduciary liability of insurance producers. Subsection (d) states that the statute does
       not release an insurance producer from liability for negligence (735 ILCS
       5/2-2201(d) (West 2010)), and subsection (a) specifically provides negligence
       liability for insurance producers (735 ILCS 5/2-2201(a) (West 2010)). Subsection
       (a) would be unnecessary if the sole purpose of section 2-2201 were to limit the
       fiduciary liability of insurance producers.

¶ 25       The terms of subsection (a) may reasonably be applied to both captive agents
       and brokers. According to subsection (a), an insurance producer must “exercise
       ordinary care and skill in renewing, procuring, binding, or placing the coverage
       requested by the insured or proposed insured.” 735 ILCS 5/2-2201(a) (West 2010).
       This court has long held that “ ‘every person owes a duty of ordinary care to all
       others to guard against injuries which naturally flow as a reasonably probable and
       foreseeable consequence of an act, and such a duty does not depend upon contract,
       privity of interest or the proximity of relationship, but extends to remote and
       unknown persons.’ ” Simpkins v. CSX Transportation, Inc., 2012 IL 110662, ¶ 19
       (quoting Widlowski v. Durkee Foods, 138 Ill. 2d 369, 373 (1990)). Thus, if a
       defendant’s action creates a foreseeable risk of injury, the defendant has a duty to
       protect others from that injury. Simpkins, 2012 IL 110662, ¶ 19.

¶ 26       The duty of ordinary care imposed in subsection (a) is not based on a fiduciary
       relationship between an insurance producer and the insured. Rather, it is a duty to
       exercise ordinary care that may be applied to any insurance salesperson regardless
       of whether a fiduciary or agency relationship exists. A fiduciary or agency
       relationship between the insurance producer and the insured is not required to
       establish a duty in this context. See Simpkins, 2012 IL 110662, ¶ 19.

¶ 27       In enacting section 2-2201, the legislature used the general undefined term
       “insurance producer” rather than distinguishing between insurance agents and
                                                -7-
       brokers. The undefined term “insurance producer” in section 2-2201 may
       reasonably be understood as referring to either an agent or a broker, or both.
       Accordingly, the statute is ambiguous because it may reasonably be understood in
       two or more different senses.

¶ 28       When a statute is ambiguous, we will turn to extrinsic aids of construction to
       determine the legislature’s intent, including legislative history and well-established
       rules of construction. Nowak, 2011 IL 111838, ¶ 13. Courts may look to similar
       statutes as an aid to construction because it is presumed that statutes relating to the
       same subject are governed by a single spirit and policy. People v. Bingham, 2014 IL
115964, ¶ 42.

¶ 29       In this case, we begin with the definition of “insurance producer” in section
       500-10 of the Insurance Code. According to section 500-10, “ ‘[i]nsurance
       producer’ means a person required to be licensed under the laws of this State to sell,
       solicit, or negotiate insurance.” 215 ILCS 5/500-10 (West 2010). That broad
       definition includes both captive agents and insurance brokers.

¶ 30       Defendants argue that we should not consider the definition from the Insurance
       Code because it is not part of section 2-2201 or the Code of Civil Procedure. The
       Insurance Code and section 2-2201 both relate to the same subject of insurance
       regulation, however. Section 2-2201 expressly refers to the Insurance Code (see
       735 ILCS 5/2-2201(c) (West 2010)), thus acknowledging a connection between
       those provisions. We further observe that section 2-2201 became effective in 1997
       and the definition of “insurance producer” in the Insurance Code became effective
       in 2002. We presume that the legislature was aware of section 2-2201 when it
       enacted the definition of “insurance producer.” See State v. Mikusch, 138 Ill. 2d
242, 247-48 (1990) (“It is presumed that the legislature, in enacting various
       statutes, acts rationally and with full knowledge of all previous enactments.”).
       Accordingly, we believe that the definition of “insurance producer” adopted by the
       legislature in the Insurance Code should be given substantial weight in determining
       the definition of that term in section 2-2201.

¶ 31       Defendants contend that the legislative history of section 2-2201 indicates it
       was not intended to apply to captive insurance agents. Defendants, however, do not
       identify any specific statement in the legislative history supporting their argument.
       The legislative history does not reveal any discussion on the meaning of the term
       “insurance producer.” In discussing the bill, members of the General Assembly

                                                -8-
       consistently referred to “insurance agents” rather than “brokers” or “insurance
       producers.” In addressing Senate Bill 1279, Senator Madigan stated it would:

          “limit the liability of insurance agents in non-fiduciary relationships with their
          customers. It would retain the language that would govern them when they are
          in a fiduciary relationship with their consumer. This is an initiative of the
          independents—agents association, and it would also add—adds a provision that
          no portion of the Section would invalidate the term of a contractual agreement
          between an insurance agent and a company.” 89th Ill. Gen. Assem., Senate
          Proceedings, Mar. 27, 1996, at 62 (statements of Senator Madigan).

¶ 32       In remarks to the House of Representatives, Representative Brady asserted the
       Bill provides that:

          “ ‘insurance agents be held at the fiduciary standard if the cause of action
          involves the wrongful retention of misappropriation by an agent of any money
          that was received as premiums *** as a premium deposit or payment of claim.
          It also continues to hold the agents responsible under [the] standard of ordinary
          care.’ ” 89th Ill. Gen. Assem., House Proceedings, May 8, 1996, at 166
          (statements of Representative Brady).

¶ 33       The statements of Senator Madigan and Representative Brady appear to be
       intended to provide a basic summary of the Bill. The general term “insurance
       agents” is used and no express distinction is drawn between agents and brokers. In
       fact, there is no mention of insurance brokers in those statements. Representative
       Brady’s remarks in particular may be read to indicate that the statute is intended to
       apply broadly to insurance agents. In any case, the legislative history does not
       support defendants’ argument that section 2-2201 was not intended to apply to
       captive insurance agents.

¶ 34       Defendants further argue that the common law has not previously recognized a
       duty owed by a captive insurance agent to an insured. Defendants claim that under
       established canons of statutory construction, a statute should not be interpreted to
       change the common law or create a new liability unless the statutory terms mandate
       that construction. See People v. Jones, 214 Ill. 2d 187, 200 (2005) (In general, a
       statute will not be construed to change the settled law of the state unless its terms
       clearly require such a construction.). Defendants conclude that section 2-2201 does
       not indicate any clear intent to change the common law or create a new duty for
       captive agents to insureds.
                                               -9-
¶ 35       Defendants’ argument on this point fails because Illinois courts have previously
       recognized that a captive agent may owe a duty to an insured under certain
       circumstances. In Talbot v. Country Life Insurance Co., 8 Ill. App. 3d 1062, 1065
       (1973), the appellate court held that a captive insurance agent may be liable for
       unreasonably delaying action on an application for life insurance. The appellate
       court held the agent had a duty of care based on the negligence principle of
       affirmative undertaking, providing that a person who begins a service for another
       must exercise reasonable care in performing it to avoid injury to the beneficiary of
       the undertaking. Talbot, 8 Ill. App. 3d at 1065.

¶ 36        In Bovan v. American Family Life Insurance Co., 386 Ill. App. 3d 933, 940-41
       (2008), the appellate court reaffirmed that a captive insurance agent may owe a
       proposed insured a duty to exercise ordinary care in some circumstances. Although
       a duty did not arise from the facts presented in Bovan, the appellate court stated an
       insurance agent owes a duty of ordinary care if the agent “acts so as to induce
       detrimental reliance by the proposed insured.” Bovan, 386 Ill. App. 3d at 940
       (citing Wakulich v. Mraz, 203 Ill. 2d 223, 241 (2003)).

¶ 37       We believe section 2-2201(a) imposes a duty similar to the one previously
       recognized by our appellate court in Talbot and Bovan. Section 2-2201(a) requires
       an insurance producer to “exercise ordinary care and skill in renewing, procuring,
       binding, or placing the coverage requested by the insured or proposed insured.”
       (Emphasis added.) 735 ILCS 5/2-2201(a) (West 2010). Under section 2-2201(a), a
       duty to exercise ordinary care arises only after coverage is “requested by the
       insured or proposed insured.” At that point, section 2-2201 requires insurance
       producers to exercise ordinary care and skill in responding to the request, “either by
       providing the desirable coverage or by notifying the applicant of the rejection of the
       risk.” Talbot, 8 Ill. App. 3d at 1065.

¶ 38        Defendants also argue that negative consequences will result from imposing a
       duty of ordinary care on captive insurance agents. Captive agents are contractually
       bound to sell only their own company’s insurance. According to defendants, if a
       duty of ordinary care is imposed on captive agents, they could be held liable for
       failing to place coverage with a different company if it would better suit the
       customer’s needs.

¶ 39       Defendants’ concerns are misplaced. Section 2-2201 does not require an agent
       to obtain the best possible coverage for a customer, but only requires the agent to

                                               - 10 -
       exercise ordinary care and skill in obtaining the coverage requested by the insured
       or proposed insured. 735 ILCS 5/2-2201(a) (West 2010). If an agent’s company
       does not offer the coverage requested, the agent may satisfy the duty by simply
       notifying the customer that he or she should look elsewhere for the requested
       coverage.

¶ 40       Finally, defendants maintain that to impose negligence liability on an agent
       under section 2-2201, an insured would only have to claim he “asked [his] agent to
       make sure [he] was covered.” On this point, our appellate court has held that
       section 2-2201 does not obligate an insurance producer to procure a policy that is
       not specifically requested by the insured. See Melrose Park Sundries, Inc. v.
       Carlini, 399 Ill. App. 3d 915 (2010). In Carlini, the owner and the manager of a
       store asked a licensed insurance producer to obtain insurance for the store. The
       owner testified at her deposition that she asked the insurance producer to “make
       sure that all of the requirements for insurance [were] taken out, including the
       building, *** the liquor, any type of liability policy.” The owner admitted she did
       not specifically request workers’ compensation insurance or inquire about whether
       that insurance was needed. The manager testified that he only asked if the insurance
       producer was going to take care of the insurance and the issue of workers’
       compensation insurance was not specifically addressed. Carlini, 399 Ill. App. 3d at
       917-18.

¶ 41       The insurance producer obtained coverage for “liquor liability” and other forms
       of coverage for the business and its premises, but he did not obtain workers’
       compensation coverage. An employee was subsequently injured while working at
       the store. The store brought suit against the insurance producer, alleging he
       negligently failed to obtain or offer to obtain workers’ compensation insurance and
       failed to advise plaintiff that workers’ compensation insurance was required by
       law. In affirming the dismissal of the complaint, the appellate court held that
       section 2-2201 did not apply because workers’ compensation insurance was never
       requested. Given that the plaintiff never requested or inquired about workers’
       compensation insurance, the appellate court held the insurance producer did not
       owe a duty under section 2-2201 to procure that insurance or to offer advice on
       whether it was needed. Carlini, 399 Ill. App. 3d at 920.

¶ 42      We agree with our appellate court’s construction of section 2-2201(a) in
       Carlini. Section 2-2201(a) only imposes a duty of ordinary care after a specific
       request is made. Thus, contrary to defendants’ argument, a duty may not be
                                              - 11 -
       imposed under section 2-2201(a) based on a vague request to make sure the insured
       is covered.

¶ 43       In sum, we conclude that the best evidence of the legislature’s intent in using
       the term “insurance producer” is the statutory definition in section 500-10 of the
       Insurance Code. When read together with that definition, section 2-2201 provides
       that a person required to be licensed to sell insurance has a duty to exercise ordinary
       care and skill in renewing, procuring, binding, or placing coverage requested by the
       insured or proposed insured. 735 ILCS 5/2-2201(a) (West 2010).

¶ 44       In ruling on a section 2-619 motion to dismiss, the well-pleaded allegations of a
       complaint must be taken as true. Patrick Engineering, Inc. v. City of Naperville,
       2012 IL 113148, ¶ 31. Plaintiffs allege Lessaris failed to exercise ordinary care in
       procuring the insurance coverage they specifically requested. The declarations
       page showing the addition of a driver “female, 30-64” indicates that Skaperdas
       actually requested the extension of coverage to Day. Plaintiffs allege Country
       Casualty required Skaperdas to add Day as an additional driver on the policy after
       she was involved in an accident while driving one of his vehicles. Taken as true,
       those allegations show that a specific request for coverage was made in this case.

¶ 45       The allegations of plaintiffs’ complaint fit within the specific statutory
       language requiring insurance producers to “exercise ordinary care and skill in ***
       procuring *** the coverage requested by the insured.” 735 ILCS 5/2-2201(a) (West
       2010). Accordingly, we conclude that section 2-2201 imposed a duty of ordinary
       care on Lessaris to procure the insurance coverage specifically requested by
       plaintiffs.

¶ 46       Country Casualty maintains that it cannot be held liable for Lessaris’s actions
       because he did not owe a duty to plaintiffs. Country Casualty also contends that
       section 2-2201 does not indicate any intent to hold a principal liable for an agent’s
       actions. Country Casualty’s argument necessarily fails because we have held
       Lessaris owed plaintiffs a duty of ordinary care under section 2-2201(a). Under the
       doctrine of respondeat superior, a principal may be held liable for the tortious
       conduct of an agent, even if the principal does not engage in any tortious conduct.
       Lawlor v. North American Corp. of Illinois, 2012 IL 112530, ¶ 42 (quoting Woods
       v. Cole, 181 Ill. 2d 512, 517 (1998)).




                                               - 12 -
¶ 47                                  III. CONCLUSION

¶ 48      For the reasons stated above, the appellate court’s judgment reversing the
       dismissal of counts I and II of plaintiffs’ amended complaint is affirmed, and the
       cause is remanded to the circuit court for further proceedings.



¶ 49      Affirmed and remanded.




                                             - 13 -